Citation Nr: 0011086	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a right knee scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
veteran's claim for an increased (compensable) disability 
rating for a right knee scar.  


REMAND

At the outset, the Board notes that, as this is a claim for 
an increased rating concerning the veteran's service-
connected right knee scar, it is well grounded under 38 
U.S.C.A. § 5107(a).  VA has a duty to assist the veteran in 
developing such a claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

The medical evidence does not include an examination as to 
the current severity of the disability caused by the 
veteran's service-connected right knee scar.  The most recent 
examination of record, a VA spine examination report dated in 
September 1996, does not refer to, or comment on, the 
veteran's right knee scar.  However, it was noted that the 
veteran's right knee was limited to between 15 to 90 degrees 
of flexion.  A September 1994 VA joints examination report 
stated that there was a well-healed surgical scar on the 
right knee.  In general terms, the right knee was observed to 
be nontender to palpation, but was described as very stiff, 
with 36 to 86 degrees of flexion.  The assessment was post-
traumatic degenerative changes.  

Pursuant to 38 C.F.R. § 4.118, disability evaluations for 
scar are determined by whether a scar is poorly nourished, 
ulcerated, or tender and painful on objective demonstration.  
Diagnostic Codes 7803, 7804.  Otherwise, a scar should be 
rated on the basis of limitation of function of the part 
affected.  Diagnostic Code 7805.  The medical evidence of 
record does not state whether the veteran's right knee scar 
is objectively painful and tender on objective demonstration, 
nor does it evaluate whether any of the observed limitation 
of function is attributable to the service-connected right 
knee scar.

The Board also observes that the veteran has consistently 
claimed that his right knee disability is symptomatic of an 
orthopedic or muscular injury attributable to service, in 
addition to his service-connected right knee scar.  
Throughout the pendency of the veteran's claim and appeal, 
the RO has not identified a claim of entitlement to service 
connection for a right knee disability other than a scar as a 
separate claim from the claim for an increased evaluation for 
a service-connected right knee scar.  In this regard, while 
the RO has tangentially suggested that there is no evidence 
to show that the veteran's right knee joint is symptomatic of 
a disability separate from his service-connected right knee 
scar that is attributable to service, all of the RO's 
determinations have nevertheless characterized the issue 
solely as whether the veteran is entitled to an increased 
disability rating for his right knee scar.  

The record before the Board reflects that the veteran has 
disagreed with the RO's failure to address the issue of 
service connection for a right knee disability other than a 
scar.  While the Board may not exercise jurisdiction in the 
absence of a properly perfected appeal, the issue of whether 
service connection for a right knee joint orthopedic or 
muscular disability is warranted must be remanded for the 
issuance of a statement of the case.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995).  Although the Board has in the past 
referred such matters to the RO for appropriate action, the 
Court has held that the proper course of action is to remand 
the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be offered the 
opportunity to identify individual 
providers or facilities, VA or private, 
by whom or at which the veteran has been 
treated for a right knee disability, to 
include a scar or other disability.  The 
RO should obtain relevant VA records from 
September 1996 to the present.

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist (or specialists) for the 
purpose of evaluating the nature, 
severity, and extent of the veteran's 
service-connected right knee scar in the 
context of Diagnostic Codes 7803-7805.  
It is essential that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  Any tests or studies 
deemed necessary for complete evaluations 
should be accomplished.  In determining 
whether or not the veteran's service-
connected right knee scar limits right 
knee motion, the examiners should discuss 
review of the veteran's May 1945 through 
October 1945 service medical records and 
VA examinations conducted in July 1946 
and in January 1947.  

3.  After this is accomplished, the RO 
should again consider the veteran's claim 
of entitlement to an increased 
(compensable) disability rating for a 
right knee scar in light of the 
additional evidence of record.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.  The RO should also issue a statement 
of the case (SOC) with respect to the 
issue of service connection for a right 
knee orthopedic or muscular disability.  
Prior to issuance of the SOC, the RO 
should determine whether the duty to 
assist the veteran has been met, 
including all necessary development.  All 
actions necessary should be completed 
prior to the issuance of the SOC.  

The veteran is hereby informed that the 
Board may only exercise jurisdiction over 
an issue after an appellant has filed 
both a timely notice of disagreement to a 
rating decision denying the benefit 
sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Hence, if 
the SOC informs the veteran of an adverse 
action on the claim for service 
connection for a right knee disorder 
other than a scar, to include an 
orthopedic or muscular disorder, he must 
take appropriate action to perfect his 
appeal following the issuance of the 
aforementioned SOC.  In the event that 
the veteran perfects an appeal, the case 
should be returned to the Board for 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


